Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending. 
Amendments filed 12/14/2021 are entered.
Response to Arguments
Applicant's arguments filed  12/14/2021 have been fully considered but they are not persuasive. 
The Examiner greatly appreciates Applicant’s intention to clarify the invention through the amendment, however the amendments have not achieved the intended purpose discussed in the interview of record.
Applicant clarified the process being done by an image classification model in claim 1, for example.  Georgia’s process is done by a classification model as well per Fig. 3. Moreover, it is implicitly understood that any process is done by some trained computerized entity, therefore this limitation adds not much to the prosecution.
Applicant further adds the language of “for classification of the subject-object interaction”  for the determining step. This is implicitly understood in the context of the claim, as it is very clear that all steps recited in the claims are for final result of classification of subject and object interaction.  That is to say the determinations are not done randomly and for no purposes at all. Furthermore, the language is an intended use language, which typically carries no patentable weight if the rest of the claims remain unchanged in such a way that is tight to the intended use. Per Georgia, see section 1 (Introduction), the entire method/process disclosed in this document is aimed to perform the tasks of recognizing human-object interaction, as such 
Regarding the limitation “a scene”, any image for subject-object interaction model describes a scene.  All background and foreground entities are part of the scene and adds data to comprise the scene in and of itself.  The argument that Georgia does not have a scene (page 9) does not resonate as images for examples in Fig. 1 and 4, all humans and background/foreground objects are part of the scene.  The green boxes should not be construed as the scene, but rather elements of the scene overall. Moreover, it is important to note that claim language only briefly mention a scene without any elaboration to substantiate the arguments presented. 
Other arguments merely alleged the references of record failing to discloses various elements of the claims, however not accompanied by further analysis, as such are not persuasive.
See reference Black et al. (US 10529137) cited below for potential anticipation of the claims.  The citation is for reference only and not relied upon in this action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 15-21 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim 
The claims 15-21 contain multiple instances of “means for” language. For example, means for locating a subject, means for learning etc…
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-19, 21-26, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over NPL - Detecting and Recognizing Human-Object Interactions by Georgia et al. 
As to claim 1:

Georgia discloses a method for processing an image by an image classification model (See Abstract, method. And Fig. 3, model for performing), comprising:

locating a subject and an object of a subject-object interaction in the image; (Section 3, accurately localize the box containing a human (subject) and the box of associated object of interaction (verb), Section 3.1, obtaining a set of boxes, ones associated with an object and/or person. See also Fig. 3, object detection, and human detection)

determining, for classification of subject-object interaction (See section 1 (Introduction), the entire method/process disclosed in this document is aimed to perform the tasks of recognizing human-object interaction, as such scores values described in the following are for determination of subject-object interaction), relative weights of the subject, the object, and a context for classification; and (See Fig. 1, context region is determined,  include all possible green boxes that describes the surrounding environment of a person, i.e. surrounding objects that might be targets for interaction.  See Section 3, determining the triple score values, i.e. computing and assigning a score (weight) for each boxes, which include at least a human box, and a plurality of object boxes (illustrated in Fig. 1 for example).  Note that object boxes include the true object for the interaction as well as contextual objects),  said object, subject and context being associated with a scene of the image (As seen in Fig. 1, Fig. 1 depicts a scene of a human and a target object (knife), and a plurality of other objects that form the context (laptop, other kitchen items) that adds information to describe the scene. Therefore, all illustrated entities are associated with the scene)

classifying the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the context. See sections 3, 3.1, 3.3 Fig. 4, the classifying includes:  The obtained scores are used perform subject-object interaction recognition.  Specifically, the scores are used to compute likelihood that each box is part of the true/actual target and subject pair, thus classifying them as actual subject/target pair over the values of other boxes. The result(s) of the calculation is then used in Interaction Branch of the CNN model to output a triple with highest confidence of (human, verb, object) triplet which is a classification of the subject-object interaction scene)

As to claim 8 and 22:

Georgia discloses a non-transitory computer readable medium having program code recorded thereon for processing an image for processing the steps below, and an apparatus for processing an image by an image classification model (See Abstract, method. And Fig. 3, model for performing) comprising a memory and at least a processor coupled to memory, the at least one processor (Section 2, “computer”, which contains processor and memory) configured to:

Locate a subject and an object of a subject-object interaction in the image; (Section 3, accurately localize the box containing a human (subject) and the box of associated object of interaction (verb), Section 3.1, obtaining a set of boxes, ones associated with an object and/or person. See also Fig. 3, object detection, and human detection)

Determine, for classification of the subject-object interaction (See section 1 (Introduction), the entire method/process disclosed in this document is aimed to perform the tasks of recognizing human-object interaction, as such scores values described in the following are for determination of subject-object interaction), relative weights of the subject, the object, and a (See Fig. 1, context region is determined,  include all possible green boxes that describes the surrounding environment of a person, i.e. surrounding objects that might be targets for interaction.  See Section 3, determining the triple score values, i.e. computing and assigning a score (weight) for each boxes, which include at least a human box, and a plurality of object boxes (illustrated in Fig. 1 for example).  Note that object boxes include the true object for the interaction as well as contextual objects) said object, subject and context being associated with a scene of the image (As seen in Fig. 1, Fig. 1 depicts a scene of a human and a target object (knife), and a plurality of other objects that form the context (laptop, other kitchen items) that adds information to describe the scene. Therefore, all illustrated entities are associated with the scene)


classify the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the context. (See sections 3, 3.1, 3.3 Fig. 4, the classifying includes:  The obtained scores are used perform subject-object interaction recognition.  Specifically, the scores are used to compute likelihood that each box is part of the true/actual target and subject pair, thus classifying them as actual subject/target pair over the values of other boxes. The result(s) of the calculation is then used in Interaction Branch of the CNN model to output a triple with highest confidence of (human, verb, object) triplet which is a classification of the subject-object interaction scene)

As to claim 15:

(See Abstract, method. And Fig. 3, model for performing)comprising:

Means for locating a subject and an object of a subject-object interaction in the image; (Section 3, accurately localize the box containing a human (subject) and the box of associated object of interaction (verb), Section 3.1, obtaining a set of boxes, ones associated with an object and/or person. See also Fig. 3, object detection, and human detection)

Means for determining, for classification of subject-object interaction (See section 1 (Introduction), the entire method/process disclosed in this document is aimed to perform the tasks of recognizing human-object interaction, as such scores values described in the following are for determination of subject-object interaction),  relative weights of the subject, the object, and a context (See Fig. 1, context region is determined,  include all possible green boxes that describes the surrounding environment of a person, i.e. surrounding objects that might be targets for interaction.  See Section 3, determining the triple score values, i.e. computing and assigning a score (weight) for each boxes, which include at least a human box, and a plurality of object boxes (illustrated in Fig. 1 for example).  Note that object boxes include the true object for the interaction as well as contextual objects) said object, subject and context being associated with a scene of the image (As seen in Fig. 1, Fig. 1 depicts a scene of a human and a target object (knife), and a plurality of other objects that form the context (laptop, other kitchen items) that adds information to describe the scene. Therefore, all illustrated entities are associated with the scene)


Means for classifying the subject-object interaction based on a classification of a weighted representation of the subject, a weighted representation of the object, and a weighted representation of the context region. (See sections 3, 3.1, 3.3 Fig. 4, the classifying includes:  The obtained scores are used perform subject-object interaction recognition.  Specifically, the scores are used to compute likelihood that each box is part of the true/actual target and subject pair, thus classifying them as actual subject/target pair over the values of other boxes. The result(s) of the calculation is then used in Interaction Branch of the CNN model to output a triple with highest confidence of (human, verb, object) triplet which is a classification of the subject-object interaction scene)


As to claims 2, 9, 16 and 23:
Georgia discloses all limitations of claims 1, 8, 15 and 22 respectively, in which the subject-object interaction is out-of-context. (See Page 8,  Fig. 8, out of context interaction, i.e. skiing context is detected for an human performing water-sport image)

As to claim 3, 10, 17 and 24:
Georgia discloses all limitations of claims 1, 8, 15 and 22 respectively, in which the subject is identified as a human. (Section 3, Fig. 1, a person is detected)

As to claims 4, 11, 18 and 25:
Georgia discloses all limitations of claims 1, 8, 15 and 22 respectively, further comprising:

and localizing the subject and the object based on the learning.
(See Abstract, learn to detect people and objects, Fig. 1 description, each object/person are represented and located in isolated boxes before considering context for interaction, i.e. context-free.  Section 3.2, first paragraph. Fig. 3 detection of each object/person are done in parallel, i.e. context free.  The operation of localizing subject (section 3) is of course the result of the learning)

As to claims 5, 12, 19 and 26:
Georgia discloses all limitations of claims 1, 8, 15 and 22 respectively, further comprising:
receiving, at a convolutional neural network associated with the image classification model (Fig. 3, each CNN branches are part of the model), a subject-only image region, an object-only image region, and a context-only image region; and
generating, by the convolutional neural network, image features corresponding to each  one of subject-only image region, object-only image region, and context-only image region.
(See Fig. 1 a, Section 3.1, for each proposal box b, extract features.  Each box is a region. Per Fig. 1a, the boxes include the subject , object, and background object boxes.  Features of each box are extracted per Object Detection. Each box is an image-region associated with each of the categories)

As to claim 7, 14, 21 and 28:
Georgia discloses all limitations of claims 5, 12, 19 and 26, further comprising determining the relative weights of the subject, the object, and the context based on a relative importance to the See section 3, and section 3.1 (page 4), for each extracted object (i.e. feature) the computation of s (a,h,o) , aka “relative importance” is based on the feature extracted from each box. The S (a, h, o) are decomposed into weight values of Sh and So, aka weights)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 13, 27, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL - Detecting and Recognizing Human-Object Interactions by Georgia et al in view of Chen et al. (US 2018/0075290).

As to claims 6, 13, 27, and 20:
Georgia discloses all limitations of claim 5, 12, 19 and 26, and further regarding:
masking the subject-only image region and the object-only image region to obtain the context-only image region;
masking the subject-only image region and the context-only image region to obtain the object-only image region; and
masking the context-only image region and the object-only image region to obtain the subject-only image region.

Georgia discloses obtaining each of context –only image region, object-only region and subject only region (See Fig. 1 a, Section 3.1, for each proposal box b, extract features.  Each box is a region. Per Fig. 1a, the boxes include the subject , object, and background object boxes.  Features of each box are extracted per Object Detection)

Georgia however skips the process of how the regions are obtained, namely masking. 

However, masking of a region can be one of first initial standard steps of feature recognition/extraction as known in the art. 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that masking of image regions of interest is part of feature extraction process in Georgia. Such approach allows for computation cost advantageously. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Black et al. (US 10529137) - Disclosed is a method including receiving visual input comprising a human within a scene, detecting a pose associated with the human using a trained machine learning model that detects human poses to yield a first output, estimating a shape (and optionally a motion) associated with the human using a trained machine learning model associated that detects shape (and optionally motion) to yield a second output, recognizing the scene associated with the visual input using a trained convolutional neural network which determines information about the human and other objects in the scene to yield a third output, and augmenting reality within the scene by leveraging one or more of the first output, the second output, and the third output to place 2D and/or 3D graphics in the scene.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/QUAN M HUA/Primary Examiner, Art Unit 2645